Case 18-22632   Doc 38   Filed 01/04/19 Entered 01/04/19 15:30:44   Desc Main
                           Document     Page 1 of 5
Case 18-22632   Doc 38   Filed 01/04/19 Entered 01/04/19 15:30:44   Desc Main
                           Document     Page 2 of 5
Case 18-22632   Doc 38   Filed 01/04/19 Entered 01/04/19 15:30:44   Desc Main
                           Document     Page 3 of 5
Case 18-22632   Doc 38   Filed 01/04/19 Entered 01/04/19 15:30:44   Desc Main
                           Document     Page 4 of 5
Case 18-22632   Doc 38   Filed 01/04/19 Entered 01/04/19 15:30:44   Desc Main
                           Document     Page 5 of 5
